United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1816
                                    ___________

Paul Love,                           *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Curators of the University of        *
Missouri; BTi Employee Screening     * [UNPUBLISHED]
Services; Bill Mitchell,             *
                                     *
             Appellees.              *
                                ___________

                              Submitted: July 5, 2007
                                  Filed: August 3, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Paul Love appeals the district court’s1 order dismissing his action based on the
court’s determination that the parties had reached a settlement agreement. Having
carefully reviewed the record, we agree with the district court that the parties reached
a settlement agreement at their August 23, 2005 meeting, and that the terms of the
agreement are embodied in the transcript of the meeting. See Chaganti & Assocs.,

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
P.C. v. Nowotny, 470 F.3d 1215, 1221 (8th Cir. 2006) (appeals court reviews for clear
error district court’s finding that settlement agreement existed), cert. denied, 75
U.S.L.W. 3569 (U.S. June 18, 2007) (No. 06-1377). In addition, we find nothing in
the record to support Love’s unsubstantiated claim that he was coerced into the
agreement.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-